Citation Nr: 1827327	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 30 percent for right foot hallux valgus deformity with bunions, plantar fissures and pes planus.

4.  Entitlement to a rating in excess of 30 percent for left foot hallux valgus deformity with bunions, plantar fissures and pes planus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had a period of active duty for training (ACDUTRA) from March 1981 to May 1981.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the May 2012 substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  Hearings were scheduled for July 2014 and September 2014, and notice letters sent in July 2014 informed the Veteran of the time, place, and location of the hearings.  The Veteran failed to appear for the scheduled hearings and did not provide good cause or otherwise request the hearing be postponed or rescheduled.  Accordingly, the Board will proceed as if the request for the hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal was remanded by the Board in April 2015.

The appeal was last adjudicated in a February 2017 supplemental statement of the case.  In September 2017, the Veteran submitted a new VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  The information contained in this document is duplicative of that already of record and initially considered by the agency of original jurisdiction (AOJ).  In February 2018, VA obtained and associated with the claims file the Veteran's vocational rehabilitation folder.  In April 2018, the Veteran's representative waived initial AOJ consideration of this evidence.  Accordingly, remand is not required for initial AOJ consideration of the above evidence.  38 U.S.C. § 7105(e) (2014); 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The evidence does not show an in-service incurrence related to right knee impairment or a nexus between the Veteran's current right knee disability and his active service or his service-connected right and left foot hallux valgus deformity with bunions, plantar fissures and pes planus.

2.  The evidence does not show a nexus between the Veteran's current low back disability and his active service or his service-connected right and left foot hallux valgus deformity with bunions, plantar fissures and pes planus.

3.  The Veteran's 30 percent ratings for right and left foot hallux valgus deformity with bunions, plantar fissures and pes planus are the highest rating available under Diagnostic Code 5284 and have been in effect for over 20 years.  The foot disabilities do not more nearly approximate actual loss of use of either foot.

4.  The Veteran's service-connected disabilities do not preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a rating in excess of 30 percent for right foot hallux valgus deformity with bunions, plantar fissures and pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5280-5284 (2017).

4.  The criteria for a rating in excess of 30 percent for left foot hallux valgus deformity with bunions, plantar fissures and pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5280-5284 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Board notes that the Veteran is already service connected for foot disabilities stemming from his period of ACDUTRA; thus, veteran status is established for this period of service.  38 U.S.C. § 101(2), (24) (2014); see Hill v. McDonald, 28 Vet. App. 243 (2016).

Right Knee Disability

The Veteran seeks service connection for a right knee disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has a current diagnosis of right knee degenerative joint disease.  See January 2014 VA examination report.

The Veteran asserts two theories of entitlement.  First, his right knee disability is directly related to an in-service injury.  Second, his right knee disability is secondary to his service-connected foot disabilities.  The Board will address each theory individually, in the order presented above.

The December 1980 enlistment examination shows that clinical evaluation of the lower extremities was normal and that the Veteran marked "no" to trick or locked knee on the Report of Medical History completed in conjunction with the examination.  A March 1981 service treatment record (STR) shows the Veteran complained of pain to the left knee for 1 day, and an assessment of bilateral left knee pain was provided.  A triage note from that same appointment focused on impairment of the left knee.  A May 1985 Report of Medical Examination showed clinical evaluation of the lower extremities was normal.  The Veteran marked "no" to trick or locked knee on the Report of Medical History completed in conjunction with the examination.

The Veteran reported that when he used to drive in trucks, the trucks would go over bumps which would cause his knees to "jam up" underneath the dashboard.  See January 2014 VA examination report.  He reported that his knee pain began in 1985.  Id.

The Veteran underwent a VA examination in January 2017, and the VA examiner provided an etiological opinion addressing the theory of direct entitlement.  The examiner opined that the current knee disability was less likely than not related to service.  The examiner reasoned the May 1985 evaluation showed normal knee examination and the Veteran did not complain of knee pain at that time.  These facts indicated that the March 1981 event was an acute episode and there was no chronic condition at the time of separation.  The examiner also noted that the Veteran's current knee pain is most likely related to his age, profession, and obesity.

Based on a review of all of the evidence of record, the Board finds that there is no in-service incurrence and no nexus between the Veteran's current disability and his period of ACDUTRA.  

The Veteran's STRs do not show complaints, treatment, or a diagnosis related to the right knee.  Notwithstanding the use of the word "bilateral" in a March 1981 STR, when that document is read in conjunction with the triage note from the same date, it is apparent the Veteran's complaint of knee pain and treatment for that episode was related to the left knee and not the right knee.  

The Veteran is competent to relate his knee symptomology and when it began; however, his credibility is diminished due to prior inconsistent statements.  To that end, he has asserted his knee disability began during active service but also indicated that it began in 1985, which would be subsequent to the period of ACDUTRA under consideration.  His assertions of onset during service are outweighed by the contemporaneous statements he provided during service indicating the opposite, and by the normal clinical evaluations conducted at that time and subsequent to ACDUTRA during reserve service.  Given the foregoing, the Board finds that the evidence does not support an in-service incurrence of a right knee injury.  

A January 2017 VA medical opinion also weighs against a nexus.  The examiner's reference to a March 1981 STR was in error because, as discussed above, that complaint and treatment related only to the left knee and not the right knee.  Nonetheless, the etiological opinion was not predicated on this factual inaccuracy; thus, it maintains probative value.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The negative opinion was predicated on the fact that clinical evaluation of the knee was normal in May 1985 and the Veteran also did not complain of knee problems during that examination.  As a result, there was no chronic right knee condition stemming from service.  Moreover, the examiner also noted that the current disability was more likely than not related to age, profession, and obesity.

The examiner's medical opinion is persuasive as it was based on current evaluation of the Veteran's condition, interview of the Veteran, and a review of his medical history.  The rationale was well-explained and considered other risk factors.  To the extent that the Veteran has asserted otherwise, he is not competent to make such an etiological determination because he does not possess the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, while the Veteran's right knee arthritis is considered a chronic disease under § 3.309(a), it was neither noted during service nor did it manifest to a degree of 10 percent or more during service or within a year of discharge from service.  Accordingly, presumptive service connection as a chronic disease is not warranted and the application of the continuity of symptomatology framework is not appropriate.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In sum, the Veteran has a current diagnosis of right knee degenerative joint disease but the evidence does not support an in-service incurrence or a nexus.  There is no doubt to be resolved; service connection is not warranted based on a direct theory of entitlement.

Regarding a secondary theory of entitlement, the competent evidence of a nexus consists of the medical opinions provided in the January 2014 and January 2017 VA examination reports.  The Veteran's statements regarding a nexus are not competent because he does not possess the requisite medical training or expertise to make such a determination.  See Jandreau, 492 F.3d at 1377.

The January 2014 VA examiner opined that the current right knee condition was not secondary to the service-connected foot disabilities because medical literature did not support that the foot conditions could cause knee degeneration.

The January 2017 VA examiner opined that the current right knee condition was less likely than not proximately caused or aggravated by the service-connected foot disabilities.  The examiner reasoned that, pursuant to medical literature, there may be a nexus between degenerative joint disease in one knee and injury or disability of the opposite leg if that injury or disability results in a paralytic gait but not if it merely results in an antalgic gait.  The difference in effects is based on the fact that a paralytic gait causes a 3 inch shift in the centerline of the back during ambulation.  As the Veteran had at most an antalgic gait, the examiner found there to be no etiological relation.  Moreover, the examiner noted that the current right knee disability was more likely than not related to the Veteran's age, occupation as a welder, and obesity.

Considered together, the opinions are adequate to decide the claim.  In particular, the Board finds the January 2017 etiological opinion persuasive based on its depth of rationale, consideration of medical literature, and consideration of other potential risk factors.  This evidence weighs against a finding that the Veteran's current right knee disability is secondary to his service-connected foot disabilities.  

In sum, the Veteran has right knee degenerative joint disease but the evidence does not support that it is proximately caused or aggravated by his service-connected foot disabilities.  There is no doubt to be resolved; service connection is not warranted based on a secondary theory of entitlement.

Low Back Disability

The Veteran seeks service connection for a low back disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has a current diagnosis of L5-S1 degenerative disc disease.  See January 2017 VA examination report.  Disc herniation at L5-S1 and muscle spasms in the low back have also been noted.

The Veteran asserts two theories of entitlement.  First, his low back disability is directly related service.  Second, his low back disability is secondary to his service-connected foot disabilities.  The Board will address each theory individually, in the order presented above.

An STR dated April 14, 1980 notes the Veteran complained of back pain for one week without trauma.  The December 1980 enlistment examination showed a normal clinical evaluation of the spine, and the Veteran marked "no" to recurrent back pain on the Report of Medical History completed in conjunction with the examination.  An STR dated April 14, 1981 notes the Veteran complained of back pain for one week.  He reported sharp pain in his low back that radiated up to the left side of his chest.  He reported this radiating pain only occurs at night.  The examiner provided an assessment of rule out muscle spasm.  A May 1985 Report of Medical Examination showed a normal clinical evaluation of the spine, and the Veteran marked "no" to recurrent back pain on the Report of Medical History completed in conjunction with the examination.  

At an April 2011 VA examination, the Veteran reported his back pain onset in 1986 when he was in California.  He reported he was driving a truck and that he hit a hole and his back arched and got injured.  He reported that he did not go to see a doctor, and that he has had low-to-mid back pain since then that radiates to his hips.

At a January 2014 VA examination, the Veteran reported his back pain started during basic training.  He reported that the pain just came on and resolved but then it came back later.  He was not clear as to when the pain resumed.  The January 2014 VA examiner opined that the current back disability was less likely than not related to active service.  The examiner reasoned that the Veteran had one episode of possible muscle spasms in service but it was acute and episodic and no further treatment for the back occurred during service.  Moreover, exit examination and history given were negative for any ongoing conditions.  The examiner also noted a lack of ongoing records for a chronic back condition up until the last several years.

At a January 2017 VA examination, the Veteran reported he has experienced back pain for the past 10-15 years.  The January 2017 VA examiner opined that it is less likely than not that the current low back disability was related to the Veteran's service.  First, the examiner noted that the low back condition did not pre-exist service.  The STR dated April 14, 1980 was handwritten and identified the Veteran as being 21 years old.  Given the Veteran's date of birth, he would have been 21 years old in 1981, not 1980.  The examiner acknowledged that there was another STR from April 14, 1981 with the same low back complaints and information, only the date of this STR was stamped instead of handwritten.  Accordingly, the examiner concluded that the handwritten date was merely a typographical error and that the Veteran first complained of low back pain during service.  Notwithstanding this finding, the examiner concluded that the April 1981 complaint was an acute episode and did not represent a chronic condition.  In support of this opinion, the examiner cited to a normal clinical evaluation of the spine in May 1985 and that the Veteran also did not complain of back problems during that examination.  The examination report also noted that the Veteran denied back pain during a prior November 1997 VA examination.

Based on consideration of all of the evidence of record, the Board finds that there is an in-service incurrence but there is no nexus between the Veteran's current disability and his period of ACDUTRA.

The finding of an in-service incurrence is based upon the April 1981 complaint of low back pain.  The Board is in agreement with the January 2017 VA examiner that, when read as a whole, the Veteran's STRs show that the April 1980 STR was a typographical error and that treatment actually related to the April 1981 visit.  The Board also notes the Veteran's description of back pain beginning in 1986 after the truck he was driving hit a hole is subsequent to his period of ACDUTRA.

Regarding a nexus between the in-service incurrence and the Veteran's current disability, the Board finds the opinions of the January 2014 and January 2017 VA examiners to be probative based on the depth of their rationales, consideration of the Veteran's medical history, and evaluation of the current condition.  Both examiners concluded that the April 1981 incident was an acute episode that resolved and the evidence did not indicate that there was a chronic low back condition.  This is somewhat consistent with what the Veteran reported during the January 2014 VA examination - that the pain resolved and came back later.  That the Veteran denied back pain during a November 1997 VA examination also weighs against a nexus.

The Veteran's statements asserting that his current low back disability is etiologically related to his period of ACDUTRA are not competent because he does not possess the medical training or expertise to render such a determination.  See Jandreau, 492 F.3d at 1377.  The Veteran would be competent to describe chronicity of this condition; however, he reported otherwise, indicating the condition resolved and then returned at a later time.  Moreover, while the Veteran's low back arthritis is considered a chronic disease under § 3.309(a), it did not manifest to a degree of 10 percent or more during service or within a year of discharge from service and both medical and lay evidence weigh against a continuity of symptomatology after discharge.  Accordingly, presumptive service connection as a chronic disease is not warranted and the application of the continuity of symptomatology framework does not establish a nexus.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In sum, the Veteran has a current low back disability and his low back was noted to be injured during his period of ACDUTRA; however, the evidence does not support a nexus between the current disability and that period of service.  There is no doubt to be resolved; service connection is not warranted based on a direct theory of entitlement.

Regarding a secondary theory of entitlement, the competent evidence of a nexus consists of the medical opinions provided in the January 2014 and January 2017 VA examination reports.  The Veterans statements regarding a nexus are not competent because he does not possess the requisite medical training or expertise to make such a determination.  See Jandreau, 492 F.3d at 1377.

The January 2014 VA examiner opined that the Veteran's low back disability was not caused by his service-connected foot disabilities because medical literature did not support such a connection.

The January 2017 VA examiner opined that the current low back disability was less likely than not proximately caused or aggravated by the service-connected foot disabilities.  The examiner reasoned that, pursuant to medical literature, there may be a nexus between degenerative joint disease in the low back and injury or disability of the lower extremity if that injury or disability results in a paralytic gait but not if it merely results in an antalgic gait.  The difference in effects is based on the fact that a paralytic gait causes a 3 inch shift in the centerline of the back during ambulation.  As the Veteran had at most an antalgic gait, the examiner found there to be no etiological relation.  Moreover, the examiner noted that the current low back disability was more likely than not related to the Veteran's age, occupation as a welder, and obesity.

Considered together, the opinions are adequate to decide the claim.  In particular, the Board finds the January 2017 etiological opinion persuasive based on its depth of rationale, consideration of medical literature, and consideration of other potential risk factors.  This evidence weighs against a finding that the Veteran's current low back disability is secondary to his service-connected foot disabilities.  

In sum, the Veteran has a current low back disability but the evidence does not support that it is proximately caused or aggravated by his service-connected foot disabilities.  There is no doubt to be resolved; service connection is not warranted based on a secondary theory of entitlement.

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's right and left foot hallux valgus deformity with bunions, plantar fissures and pes planus are rated 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280-5284.  This appears to be a rating by analogy of certain foot disabilities specifically listed in the rating schedule whose etiologies could not be separated.  See VA Adjudication Manual M21-1, III.iv.4.A.7.a (allowing for rating foot conditions not specifically listed under DCs 5276-5283 to by rated by analogy under DC 5284).  The 30 percent ratings pursuant to DC 5280-5284 have been in effect for over 20 years and are, therefore, protected under 38 C.F.R. § 3.951(b).

Under DC 5284, a 30 percent rating is warranted for a severe foot injury.  This is the highest rating available under DC 5284.  A Note following the DC indicates that actual loss of use of the foot should be rated 40 percent disabling.

The Veteran seeks a rating in excess of 30 percent for his right and left foot hallux valgus deformity with bunions, plantar fissures and pes planus.  Historically, each foot has been evaluated concurrently and their symptomology and functional impairment are similar; thus, the Board will discuss both ratings at the same time.  The appeal period before the Board begins on September 17, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran underwent a VA examination in April 2011.  He reported continuous bilateral foot pain rated at 7 out of 10.  He reported weakness, occasional swelling, and feeling unbalanced.  He reported that he feels unbalanced because he has to walk on the sides of his feet.  He stated that he cannot touch his feet because they are so tender along the top and inside aspect of his feet.  He reported that he cannot walk even a block at this time.  He is limited to half a block, at which point he develops foot and back pain and has to stop and rest.  He reported that when sitting his feet go numb after half an hour.  He reported that he cannot run, and that standing is limited to one hour.  He reported flare-ups of pain that occur 3-4 times per month.  During flares, he rates his pain a 9 out of 10 and he says he cries out in pain.  He reported that during flares he cannot do anything, and that flares can last for days at a time.

On record review, the examiner noted that the Veteran was seen and evaluated by the Social Security Administration (SSA) in connection with a claim for disability benefits.  That SSA examiner determined that the Veteran could occasionally lift 20 pounds and lift ten pounds frequently, he could stand for about 6 hours in an 8 hour work day, he could sit for about 6 hours in an 8 hour work day, and he had no other limitations such as using hand or foot controls.  The evaluation also noted that he would occasionally need assistance with ramps, stairs, ladders, ropes, and scaffolds, and that he may have trouble balancing and stooping because of his bilateral feet and low back pain.

On physical examination, the Veteran was noted to be overweight and present with a lot of facial grimacing and groaning.  He walked with a slow and somewhat wide base.  He walked with an antalgic gait favoring the right.  He also used a cane.  His bilateral bunions were of moderate severity.  There was no swelling, redness, skin changes, red streaks, signs of infection, or drainage.  There was only mild pes planus and no angulation of the Achilles.  He had good peripheral pulses and his toes were warm.  The Veteran had tenderness to minimal palpation or touch anywhere along the dorsum or medial arches of both feet and the examiner noted that he was not sure why this was present.  There were no gross abnormalities present and this was just a general pain response to minimal touch.  There was diminished monofilament throughout his feet and diminished vibratory sense.  Proprioception was normal.  Strength on dorsiflexion and plantar flexion was normal.  The examiner noted there was really no evidence of tenderness along his moderate bunions and there was really fairly minimal angulation.  There was no adventitial bursa formation.  There was no skin rash, redness, scaling, or fissures on the bottom of his feet.

The examiner provided an assessment of moderate bilateral bunions, mild pes planus with no angulation of the Achilles, neuropathy of the feet secondary to diabetes mellitus type II and not related to the service-connected condition, and small plantar heel spur on the left and no evidence of plantar fasciitis.  The examiner indicated that evaluators at the SSA indicated the Veteran could do light physical work.  The examiner concurred with this conclusion.  The examiner also noted decreased evidence of credibility with the Veteran as to his symptoms and the medical evidence; the examiner noted that there was over-exaggeration and inconsistency on the examination.

The Veteran underwent another VA examination in August 2012.  He reported constant bilateral foot pain rated 10 out of 10 located in the great toe and distal forefoot.  He denied swelling or locking.  He reported that he uses a cane to help with weight bearing.  He reported that he can stand for 15 minutes.  He reported that he can only sit for 15 minutes and then he has to "stretch [his] feet."  The examiner noted that he sat at the examination for 15 minutes.  

On record review, the VA examiner noted that the Veteran did not appear to have received treatment for his foot problems for the prior 15 months or longer, though an April 2012 podiatry note did show mild degenerative joint disease at the first metatarsal head bilaterally.

On physical examination, the Veteran had 15 degrees of valgus deviation in the right foot and 20 degrees in the left foot.  The examiner characterized this as mild to moderate hallux valgus bilaterally.  The feet were warm and dry.  The Achilles was normal and nontender.  There were bunions bilaterally, which were tender to touch or to manipulation of the great toes bilaterally.  The foot arch was only minimally tender bilaterally.  Regarding functional impact, the examiner commented that it appears the Veteran has difficulty standing for any length of time.  It is at least as likely as not that he would be able to do employment mostly sitting, alternating between sitting and standing.

A December 2013 VA treatment record showed good range of motion in both feet with minimal pain on motion.  The record noted that the pain was more from his neuropathy than the foot deformity, though bunions were present.  Similarly, a March 2014 VA treatment record indicated that the Veteran's pain, tingling, and numbness, were more likely related to his neuropathy than his bunions.

A January 2015 VA treatment record noted a mild callus at the fifth metatarsal head but it appears this had resolved prior to treatment in February 2016.

A March 2016 VA treatment record showed that on physical examination there was bilateral cracking of the plantar surfaces of the feet with some fissuring near the toe webs.

The Veteran underwent a VA examination in January 2017.  The examiner diagnosed pes planus, hallux valgus, and plantar fasciitis, and the examination report also noted diabetic neuropathy and bunions.  The Veteran reported that he is able to walk and uses hard-soled boots and a cane to aid with ambulation.  He reported pain goes up to his calves bilaterally; right leg tends to be worse sometimes.  He reported that his podiatrist was planning to do surgery but he relapsed (substance abuse) and ended up incarcerated and was not able to have surgery.  He reported that he gets pain relief from being off of his feet.  He reported pain in his bilateral heals and over his bunions; pain was worse with weight-bearing.  He reported flares of pain with weight-bearing that result in him being limited to walking 100 yards. 

On physical examination, there was pes planus bilaterally with pain accentuated on use bilaterally.  There was pain on manipulation bilaterally.  No indication of swelling on use or characteristic callouses.  The Veteran used orthotics for relief but remained symptomatic.  The Veteran expressed extreme tenderness bilaterally on the plantar surfaces, and he had decreased longitudinal arch height bilaterally.  There was no objective evidence of marked deformity, marked pronation, inward bowing of the Achilles, marked inward displacement or spasm of the Achilles on manipulation, and his weight-bearing line did not fall over the medial or great toe.  The Veteran had hallux valgus bilaterally, which was characterized as mild to moderate.  The examiner noted that a review of the Veteran's podiatry notes showed no indication that surgery was ever planned for his bunions as he had reported.

The examiner commented that pain, pain on movement, and pain on weight-bearing all contribute to functional loss that is described as inability to bear weight for long periods or walk more than 100 feet.  The examiner opined there is no additional functional loss during flares or when the foot is used repeatedly over time.  Regarding general functional loss, the examiner wrote that the Veteran's foot pain limits him from standing for periods of greater than 5-10 minutes or walking farther than 100 feet without rest.

Based on a review of all of the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for either foot disability.  

A 30 percent rating is the highest rating available under DC 5280-5284.  This rating has also been in effect for both feet for more than 20 years; thus, the evaluations are protected under 38 C.F.R. § 3.951(b).  The DC cannot be changed because doing so would effectively reduce the rating to 0 percent and assign a separate rating under a new DC.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  

A higher 40 percent rating may be assigned for actual loss of use of the foot; however, the Veteran's disabilities have not manifested in such severity.  He is able to ambulate and his VA examinations show that his ability to stand, sit, and walk are limited but still present.  The Board also notes that he maintains functional use to the extent that he has been able to work in jobs requiring physical labor - such as welding or operating a forklift - or attend school.  At times, the Veteran has alleged that his foot disabilities prevent him from doing anything.  While the Veteran is competent to relate such a statement, the Board finds that he is lacking credibility.  The April 2011 examiner noted inconsistent descriptive statements of his condition and performance on physical examination implying that he was exaggerating.  Moreover, he has repeatedly made misstatements or omissions to VA or his treating physicians regarding his problems with incarceration and substance abuse; these show a tendency for him to be an unreliable witness, in general.  His statements regarding an inability to do anything contrast with objective findings on examination as well as his own lay statements and work history.  For this reason, the Board finds that they are outweighed by the other evidence of record.  He is able to function, albeit in a limited sense, with his foot disabilities.  There is no doubt to be resolved.  The Veteran's foot disabilities do not more nearly approximate actual loss of use of the foot.  A higher, 40 percent rating is not warranted. 

The Board has considered whether separate ratings are available that would afford a higher combined evaluation.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see 38 C.F.R. § 4.14 (evaluation of the same disability or manifestation under various diagnoses is to be avoided).

The Veteran's pes planus, hallux valgus, bunions, plantar fissures, metatarsalgia, and plantar fasciitis combine to produce the above rated severe disabilities of the right and left foot, which were rated by the agency of original jurisdiction under DC 5280-5284 and are now a protected evaluation.  The symptomology and functional effects of these disabilities overlap such that assignment of separate ratings for the individual conditions would violate the rules against pyramiding.  38 C.F.R. § 4.14; see VA Adjudication Manual M21-1, III.iv.4.A.7.c.  Separate ratings for mild degenerative joint disease in the first metatarsal head of both feet are also not warranted due to the rules against pyramiding.  38 C.F.R. § 4.14.  Separate ratings for weak foot (DC 5277), pes cavus (DC 5278), hallux rigidus (DC 5281), hammer toe (DC 5282), and malunion or nonunion of the tarsal or metatarsal bones (DC 5283) are not appropriate because the Veteran is not diagnosed with these disabilities.

The Veteran experiences diabetic neuropathy of both lower extremities.  His diabetes mellitus type II is not service-connected, and the evidence does not indicate that the neuropathy is secondary to his service-connected foot conditions.  Accordingly, a separate rating for diabetic neuropathy is not warranted.

The Board has considered the application of staged ratings; however, at no point during the appeal period has either of the Veteran's foot disabilities more nearly approximated the criteria corresponding to a rating in excess of 30 percent.  Thus, the use of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

III.  TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Section 4.16(a) provides a rating hurdle for schedular consideration of a TDIU.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purpose of one 60 percent disability or one 40 percent disability, a number of disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric) will be considered as one disability.  Id.

The Veteran is service-connected for left foot hallux valgus deformity with bunions, plantar fissures and pes planus (rated 30 percent from June 2, 1997); right foot hallux valgus deformity with bunions, plantar fissures and pes planus (rated 30 percent from June 2, 1997); depressive disorder (rated 30 percent from January 13, 2017); and tinnitus (rated 10 percent from September 17, 2010).

Given the forgoing, the Veteran is entitled to schedular consideration for a TDIU for the entire appeal period.  His two foot disabilities may be considered in combination as a single disability rated 60 percent affecting the musculoskeletal system.  From January 13, 2017 onward, the depressive disorder and tinnitus combine with the foot disabilities to bring the combined rating for two or more disabilities to 70 percent.

The Veteran completed his high school education in 2003.  His work history consists of physical labor.  The exact dates and nature of particular jobs are unclear because the Veteran has provided differing employment information in various documents of record.  The following is his employment history, as is discernable by the Board.  

Prior to the appeal period, the Veteran did contract work as a welder, installing fencing, factory work, and, for a short period of time, worked in the laundry room of a VA medical center as part of a vocational rehabilitation program.

From approximately 2007-2009, the Veteran performed housekeeping work.  See July 2010 Form SSA-3369, Work History Report.  This required him to fix beds, clean rooms, and help in the kitchen and bathrooms.  He reported that he would walk and stand for about 11 hours a day and sit for 1 hour.  The job also required he climb, stoop, kneel, crouch, crawl, handle, grab, or grasp big objects, and reach.  He described the job as lifting beds, garbage, mop buckets, and big pots every day, and sometimes carrying those items up multiple flights of stairs.  He indicated that he would frequently lift objects weighing 50 pounds and the heaviest weight he lifted was 75 pounds.

From April 2008 to November 2009, he performed welding for Industrial Maintenance but he left the job because he needed to be certified.  See March 2015 VA Form 28-1902w.  From May 2008 to July 2010 he performed welding for Twin Brothers but he left the job because he moved to a different city.  Id.  In July 2010, he worked for a staffing agency who assigned him to a private company as a laborer - this employment only lasted about a week before he quit.  See July 2010 Form SSA-3369, Work History Report; March 2011 VA Form 21-4192, completed by Adventure Staffing.  This job required him to lift and stack boxes.  Id.  From January 2011 to December 2011, he performed sanitation - washing hogs - for Verschoor Meats.  See February 2016 VA Form 28-1902w.  He voluntarily left the job because it was "depressing."  Id.  From January 2014 to December 2014, he worked as a forklift operator for Fimco.  Id.  He left because he was not certified.  Id.  From November 2015 to December 2015, he worked as a forklift operator for Natural Foods Holdings.  Id.  He left because he was not certified.  Id.  In January 2015, he performed welding for Fimco but was fired because he needed to be certified.  Id.

In the first half of 2016, the Veteran returned to school to earn a certification as a pipe fitter as a welder.  See, e.g., VA treatment records (4/21/2016, 6/21/2016).  It does not appear that he completed this certification due to incarceration.

The Veteran has asserted his service-connected foot problems are of such severity that they have precluded him from employment or working as a welder and that he has not had steady work.  See, e.g., January 2017 VA examination report for Mental Disorders.  

A February 2011 SSA determination found that from September 2009 to July 2010 the Veteran was capable of light, unskilled work, but his prior work history was precluded due to the physical demands and skills of the occupations.  From August 2010 onward, the Veteran was found to be limited to less than light, unskilled work, and determined to be disabled.  The determination was based upon consideration of diabetic neuropathy and depression, then both non-service-connected disabilities, though as of January 13, 2017 onward the depression is service-connected.

A September 2011 letter from D.G., then the Veteran's work-force advisor, indicated that the Veteran was virtually impossible to place in a job because of limitations in work skills, tolerance, and communication.  This opinion considered the effects of both service-connected and non-service-connected disabilities.

An October 2011 letter from a VA physician, Dr. D.S., indicated that the Veteran's medical conditions would limit his occupational functioning.  One example given was that the chronic foot conditions would limit balance and stamina with respect to the ability to stand on his feet for an extended period of time, and his use of a single prong cane would certainly slow down work speed.

An August 2012 VA examination report shows that the examiner opined that the Veteran would be able to perform employment that allows mostly sitting, with him being able to alternate between sitting and standing throughout the day.  The examiner reached this conclusion because the Veteran appeared to have difficulty standing for any length of time.

In a November 2016 addendum VA medical opinion, the examiner wrote that the Veteran was a welder for 27 years and only left this career due to his inability, or desire, to obtain certification.  He did not identify pain as a relevant factor in this decision.  He also recognized that he was recently dismissed from a job due to lack of qualifications, not physical limitations.  Prior to that job, he did work at a slaughter house for two months and quit because it was too physically demanding in that it required him to stand for 12-hours each shift.

A January 2017 VA examination report showed the Veteran's foot disabilities result in an inability to bear weight for long periods or walk more than 100 feet.

A January 2017 VA examination report showed the Veteran's depressive disorder manifests in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

Based on a review of all of the evidence of record, the Board finds that the Veteran's service-connected disabilities, whether limited to the foot disabilities or inclusive of the depressive disorder and tinnitus, have not precluded him from being able to secure and maintain substantially gainful employment.  

The Veteran has made inconsistent statements regarding his functional status and employment history.  The statements he has made to VA in connection with this claim indicate that he is physically precluded from performing labor consistent with his education and work history.  Statements he has made to the SSA, to his vocational rehabilitation providers through VA, and, occasionally, on VA examination, indicate that he actually is capable of such labor and has been employed in that type of labor throughout the appeal period.  

The opinions of D.G., Dr. D.S., and the SSA disability determination have been considered and given limited probative value because of their consideration of non-service-connected disabilities or the Veteran's medical condition, in general.  When the objective medical evidence of record is viewed in light of the Veteran's employment history, it is apparent that he is in fact capable of performing the work he has historically done.  The Board's finding is generally in agreement with the November 2016 addendum VA medical opinion.  While his service-connected disabilities do cause physical limitations, these limitations have not been of such severity that he cannot perform the jobs he has typically done.  His inability to maintain employment has been frustrated by an inability, or desire, to obtain current certifications.  His recurrent incarcerations and substance abuse have also played a role.

The Board acknowledges that the Veteran's foot disabilities, depressive disorder, and tinnitus all limit his occupational functioning; however, through his recent employment history and the objective evidence of record, he has demonstrated that those service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his education and work history.  There is no doubt to be resolved; entitlement to a TDIU is not warranted.


ORDER

Service connection for a right knee disability is not warranted.

Service connection for a low back disability is not warranted.

A rating in excess of 30 percent for right foot hallux valgus deformity with bunions, plantar fissures and pes planus is denied.

A rating in excess of 30 percent for left foot hallux valgus deformity with bunions, plantar fissures and pes planus is denied.

A TDIU is denied.


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


